Citation Nr: 1721284	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-05 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability manifested by dizziness, to include vertigo, to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2005 to April 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO denied entitlement to service connection for vertigo.  The issue has been recharacterized more broadly on the title page for the reasons indicated below.

This claim was previously remanded by the Board in November 2013, April 2016, and January 2017, and has since been returned for appellate review. 

The Veteran initially claimed entitlement to service connection for vertigo.  For the reasons discussed below, the Veteran has not been diagnosed with vertigo.  However, what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  VA treatment notes show that the Veteran was hospitalized in December 2007 after an episode of vestibular neuritis where he reported three weeks of on and off dizziness, tinnitus, vertigo and balance problems.  In addition, the Veteran, through his representative, raised the issue of service connection on a secondary basis in September 2016.  The Board has therefore recharacterized the issue more broadly.  


FINDING OF FACT

The Veteran does not have a current disability manifested by dizziness for service connection purposes.  




CONCLUSION OF LAW

The criteria for service connection for a disability manifested by dizziness, to include vertigo, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the May 2017 post remand brief the Veteran's representative argued that the VA examiner did not adequately assess the Veteran's condition in that the onset of the condition was on active duty.  The Board finds the opinions offered by the VA examiner to be adequate.  The examiner found that the Veteran did not have a current disability because chronic symptoms were not shown since 2007.  Thus, any question as to onset of disability is moot as the Veteran does not have a current disability for VA purposes.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran asserts that he has vertigo as a result of his military service or, in the alternative, as secondary to his service-connected disabilities.  Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Review of the Veteran's VA and private treatment records does not reveal any current treatment for vertigo.  The Board notes, however, that the Veteran was hospitalized in December 2007 after an episode of vestibular neuronitis where reported three weeks of on and off dizziness, tinnitus, vertigo and balance problems.  The Veteran subsequently filed a formal service connection claim in March 2008.  However, as will be explained below, the record establishes that the Veteran did not have a disability manifested by dizziness, to include vertigo, during the pendency of the claim, from March 2008, or in proximity thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321(2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  Therefore, the Veteran is not entitled to service connection.

Upon VA examination in September 2014, the examiner noted that the Veteran had a diagnosis of vestibular neuritis "while in military," and was discharged as a result.  The Board notes, however, that the examiner was referring to the Veteran's December 2007 VA medical center (VAMC) treatment for vestibular neuritis noted above, which was eight months after the Veteran was discharged from active service.  The Board notes that the Veteran was discharged from active service by medical board due to cognitive difficulties.  The medical board noted that the Veteran's learning difficulties were possibly related to a traumatic brain injury (TBI) in childhood that he failed to report on his entrance examination.  

The Veteran was afforded a VA examination in April 2008, which noted his December 2007 hospitalization for vestibular neuritis and symptoms of vertigo.  The Veteran reported his symptoms had resolved and was asymptomatic at the time.  Upon VA examination in September 2014, the Veteran denied symptoms of vertigo or dizziness, and stated that he was not undergoing treatment for it at the time.  While the Veteran continued to see a neurologist for cognitive deficits, he reported that he was not currently being treated for vestibular neuritis or any further dizziness or vertigo since his initial treatment in December 2007.  The only vestibular condition noted upon examination was tinnitus, and as such, the examiner opined that vestibular neuritis was less likely than not incurred in or caused by his active service.  The examiner also noted that VA treatment reports contain no such diagnosis on any problems list.

An addendum opinion was provided by a VA examiner in April 2016.  The examiner opined that, since there was no evidence in the record to suggest that the Veteran had symptoms indicative of a vertiginous disorder while in service and that the only evidence in the record of any vestibular problem was his VAMC admission in December 2007, the examiner opined that the Veteran's episode of vestibular neuronitis was acute and transitory, not chronic. 

A second addendum opinion as to the chronicity of any vertiginous disorder was provided in February 2017.  The examiner opined that no chronic disorder manifested by vertigo could be clinically established, as the only evidence of record that the Veteran had a vestibular problem was in December 2007.  Referencing testing performed in December 2007, the examiner opined that the Veteran probably had mixed vestibular dysfunction, but since the record did not reflect any other evidence suggesting chronic symptomology, his December 2007 episode was merely acute.

Based on the evidence outlined above, the Board finds that service connection for a disability manifested by dizziness, to include vertigo, is not warranted, as the Veteran's December 2007 episode of vestibular neuritis was not chronic.

The Board acknowledges that a June 2014 VA examination for the Veteran's service-connected headache condition noted dizziness as a symptom.  However, the Board finds this notation lacking in probative value, as it is in conflict with the remaining evidence of record.  Specifically, the Veteran denied symptoms of dizziness or vertigo in both his April 2008 and September 2014 examinations for this claim.  VA treatment records dated since his December 2007 episode of vestibular neuritis are negative for treatment or complaints of dizziness.  As such, an episode of dizziness reported in the headache examination does not contradict the VA examiner's finding that the Veteran's vestibular neuronitis was not chronic, and therefore the Veteran did not have a current disability for purposes of this claim.  

The Board notes that while the Veteran is competent to report his symptoms, the issue of whether he currently has a disability manifested by dizziness, to include vertigo, is a complex medical matter that is, not capable of lay observation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to make such a diagnosis.  Id., see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge).  Thus, to the extent that the Veteran's statements are offered as proof of a diagnosed disability, his statements are not to be considered as competent evidence favorable to claim.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  In any event, the Board finds the medical opinions more probative than the Veteran's lay statements as the opinions were offered by a medical professional after examination of the Veteran and consideration of the Veteran's history and reports, and the opinions are supported by clear rationale.  Of note, at his VA examinations in connection with this claim the Veteran denied having dizziness.  Thus, his own statements are adverse to the existence of a current disability.  

Congress has specifically limited entitlement to service connection to cases where there is a current disability.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, since a condition precedent for establishing service connection is the Veteran being diagnosed with the disability during the pendency of the appeal and the Veteran does not have such a diagnosis, the Board finds that entitlement to service connection, to include on a secondary basis, must be denied.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 3.310; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In reaching the above conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a disability manifested by dizziness, to include vertigo, to include as secondary to a service-connected disability, is denied. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


